STUART, Justice.
The petition for review is denied. See Ala.Code 1975, § 26 — 21—4(f), and Ex parte Anonymous, 803 So.2d 542, 546-47 (Ala.2001). In denying the petition for review, this Court does not wish to be understood as approving all the language, reasons, or statements of law in the per curiam opinion of the Court of Civil Appeals issued on October 13, 2006, remanding the cause to the trial court. Horsley v. Horsley, 291 Ala. 782, 280 So.2d 155 (1973).
PETITION DENIED.
NABERS, C.J., and SEE, LYONS, HARWOOD, SMITH, BOLIN, and PARKER, JJ., concur.
WOODALL, J., dissents.